DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 70-71, 76 and 86-90 are rejected under 35 U.S.C. 103 as being unpatentable over Pionetti et al. [US2013/0114945, of record, previously cited, “Pionetti”] in view of either one of Bowman [US2009/0026756, newly cited, “Bowman”], Greaves [GP2284179, newly cited], or Nousiainen [EP1520684, newly cited]; and further in view of Rice [US4728223, of record, previously cited].
Pionetti discloses a method of creating a weld between a liner within a metal host pipe of a section of lined pipe and an electrofusion fitting comprising at least one heating element (paragraphs 0001, 0003, 0013-0015, 0024, 0118-119), the method comprising locating an end of the electrofusion fitting (sleeve 3) within an end of the section of lined pipe (11) (Figure 1, paragraph 0018), and energizing the at least one heating element (heater wire 6) (paragraph 0126, Figure 1).  Pionetti discloses a heating element (heater wire 6) and describes the heating element as a Joule effect heater which is also known as a resistance heater.  Pionetti fails to disclose induction heating by locating an induction coil within a bore of the electrofusion fitting and supplying electrical power to the induction coil to energize the heating element. 
	Each of Bowman, Greaves and Nousiainen individually teach resistive heating and induction heating as known alternatives within electrofusion welding applications. Bowman discloses joining pipes to a fitting, and acknowledges electrofusion using electric resistance or induction heating of a heating element in the joint between the pipes and the fitting (paragraphs 0007-8).  Greaves discloses joining pipes to components such as fittings by electrofusion, and acknowledges an electrical heating element which may be resistance or an induction heating element (page 1, lines 6-21).  Greaves discloses embodiments that comprise a resistance heating element but contemplates induction heating elements as an alternative as Greaves explicitly discloses induction heating elements are not excluded (page 9, lines 1-17).  Nousiainen discloses a method of joining a pipe and a fitting (paragraph 0012), an discloses an electrical heating element that maybe resistance or an induction heating element (paragraph 0020-21).  
	Pionetti discloses energizing the heating element from within a bore of the fitting, but does not disclose an induction heating coil. Any of Bowman, Greaves and Nousiainen disclose induction heating, but Bowman, Greaves and Nousiainen fail to disclose induction heating where an induction heating coil is located within the a bore. 
Rice a method of induction heating a pipe assembly. Rice teaches locating an induction coil (6) within the bore of a pipe and placing the coil in the vicinity of the material to be heated and inductively heating the material using the coil (column 4, line 59 – column 5, line 25). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Pionetti by substituting resistance heating with the known alternative induction heating as any one of Bowman, Greaves or Nousiainen acknowledge resistive and induction heating as known alternatives in the field of joining pipes to fittings and as a substitution of known alternatives to achieve a predictable result is within the ability of one of ordinary skill;  and modifying Pionetti by locating an induction coil within the bore of the pipe as taught by Rice in order to take advantage of known technique of energizing a heating element from within a pipe and to improve the ease of access to the material to be heated without having to clear an area around the outside of the pipeline.
With respect to claim 71, Pionetti discloses energizing the at least one heating element causes heating of the at least one heating element (paragraph 0076), and any of Bowman, Greaves, Nousiainen and Rice disclose energizing of the heating element by induction (see discussion above).  
With respect to claim 76, Rice discloses at least one heating element positioned at a location corresponding to the depth of penetration of the magnetic field induced by the current in the induction coil (implied as the heating element is located at a position where it is heated by the magnetic field). 
With respect to claim 86, Pionetti discloses locating the end of the electrofusion fitting in a recess in the end of the liner (Figure 9B). 
With respect to claim 87, Pionetti discloses the recess is formed in an inner surface of the liner (Figure 9B). 
With respect to claim 88, Pionetti discloses machining a liner to provide a recess (paragraphs 0064, 0085-86, 0145; Figure 6B).
With respect to claim 89, Pionetti discloses the electrofusion fitting abuts the end of the liner (Figure 1B, 5A). 
With respect to claim 90, Pionetti discloses locating an opposite end of the electrofusion fitting within an end of a subsequent section of lined pipe (Figure 9B-D), and Rice discloses locating the induction coil with the bore of the fitting in the vicinity of at least one further heating element, and supplying electrical power to the induction coil or the further induction coil to cause heating of the at least one further heating element by electromagnetic induction (column 5, lines 26-50). 
Claims 72-75 and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pionetti, either one of Bowman, Greaves or Nousiainen, in view of Rice, and further in view of Horiishi et al. [US5123989, of record, previously cited, “Horiishi”].
Pionetti as modified discloses a method. Applicant is referred to paragraph 4 for a detailed discussion of Pionetti as modified.  Rice disclose applying current to an induction coil but do not explicitly disclose an alternating current. 
Horiishi discloses a method using induction heating. Horiishi discloses applying an alternating current to create an alternating magnetic field (column 2, lines 49-61). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Pionetti by applying an alternating current to create and alternating magnetic field as taught by Horiishi in order to efficiently heat and to enable magnetic hysteresis loss. 
With respect to claims 73-74, Horiishi discloses a radio frequency in the range of 1 to 400 kHz (column 2, lines 49-61). 
With respect to claim 75, Horiishi discloses setting a frequency of the alternating current which is within the claimed range and would be expected to have the same result as the claimed invention which is to case heating of the heating element without causing heating of the pipe.
With respect to claim 77, Horiishi discloses inducing hysteresis losses in the at least one heating element to increase and/or enhance heating of the at least one heating element (column 3, lines 58-63; column 5, lines 3-26). 
Claims 78-83 are rejected under 35 U.S.C. 103 as being unpatentable over Pionetti, either one of Bowman, Greaves or Nousiainen, in view of Rice, and further in view of Barnes [GB2527841, of record, previously cited]. 
Pionetti as modified discloses a method. Applicant is referred to paragraph 4 for a detailed discussion of Pionetti as modified.  Rice discloses supplying electrical power to the induction coil so as to heat at least a portion of the electrofusion fitting associated with the at least one heating element (column 5, lines 1-25).  Pionetti does not disclose heating to a first temperature lower than a melting point of the material of the electrofusion fitting, and subsequently heating the at least a portion of the electrofusion fitting associated with the at least one heating element to a second temperature higher than the melting point of the material of the electrofusion fitting to weld the fitting to the pipe lining.
Barnes discloses a method of creating a weld between a liner (305) within a metal host pipe (303) of a section of lined pipe and an electrofusion fitting (301).  Barnes discloses heating to a first temperature lower than a melting point of the material of theRcf P41763LS/SPC/SAR4NATIONAL PHASE APPLICATION41763US (374) PCT/GB2017/053007PRELIMINARY AMENDMENT electrofusion fitting, and subsequently heating the at least a portion of the electrofusion fitting associated with the at least one heating element to a second temperature higher than the melting point of the material of the electrofusion fitting to weld the fitting to the pipe lining (page 12, lines 4-11).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Pionetti by heating a first temperature below the melting point and then heating to a second temperature higher than the melting point as taught by Barnes in order to preheat the fixture and expand the fitting while preheating and improving the contact between the fitting and the pipe lining. 
With respect to claim 79, Barnes discloses the fitting is expanded to improve or ensure contact between the surface of the fitting and the pipe lining (page 12, lines 4-11). 
With respect to claim 80, Barnes discloses at least a portion of the fitting is expanded to compensate for misalignment between successive pipe linings and/or host pipes (page 12, lines 4-11). 
With respect to claim 81, Barnes discloses the subsequent welding step is performed from a known starting temperature of the fitting and/or the pipe lining (heating from the first temperature of the preheating). 
With respect to claims 82 and 83, Barnes discloses applying first and second currents to the heater to heat to the respective first and second temperatures (see the discussion above) one of ordinary skill would appreciate when using induction heating the current is applied to the induction coil.  
Claims 84 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Pionetti, either one of Bowman, Greaves or Nousiainen, in view of Rice, and further in view of Eggleston [US4684789, of record, previously cited]. 
Pionetti as modified discloses a method. Applicant is referred to paragraph 4 for a detailed discussion of Pionetti as modified.  Pionetti discloses heating, but does not disclose monitoring a temperature of a portion of the fitting, nor controlling the supply of current in response to the monitored temperature. 
Eggleston discloses a method of welding a fitting. Eggleston discloses controlling the supply of current to the heating element in response to temperature changes in the heating element and the fitting (column 7, lines 14-64). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Pionetti by monitoring the temperature of the fitting and controlling the parameters of the process including the current applied to the heater in response to the temperature as taught by Eggleston in order to ensure sufficient heat is generated to create a strong weld. 
Claims 91-92 are rejected under 35 U.S.C. 103 as being unpatentable over Pionetti, either one of Bowman, Greaves or Nousiainen, in view of Rice, and further in view of Okusaka [US5338920, of record, previously cited]. 
Pionetti as modified discloses a method. Applicant is referred to paragraph 4 for a detailed discussion of Pionetti as modified.  
With respect to claim 91, Rice does not disclose the induction coil as sufficiently long to locate in the vicinity of two different heating elements.  Okusaka discloses a method of induction heating. Okusaka discloses an embodiment where a single coil (5) is long enough to reach two different heating elements (3) (Figure 17). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Pionetti by using a coil as taught by Okusaka in order to simultaneously heat multiple regions at once thereby improving the efficiency of the process. 
With respect to claim 92, Rice discloses moving a single coil to subsequent locations, but does not disclose providing a further induction coil associated with an additional heating element. Okusaka discloses a method of induction heating. Okusaka discloses an embodiment that uses two induction heating coils (38) wherein each coil is located at one end of the fitting (12) (Figure 8). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Pionetti by using multiple induction coils with one located at each end of the fitting as taught by Okusaka in order to provide better control over the temperature at each end of the fitting to ensure both ends are sufficiently welded. 
With respect to claim 93, Okusaka discloses simultaneous heating of the at least one heating element and the at least one further heating element (Figure 17). 
Claims 94-95 are rejected under 35 U.S.C. 103 as being unpatentable over Pionetti, either one of Bowman, Greaves or Nousiainen, in view of Rice and Okusaka, and further in view of Barnes. 
Pionetti as modified discloses a method. Applicant is referred to paragraph 8 for a detailed discussion of Pionetti as modified.  Rice discloses supplying electrical power to the induction coil so as to heat at least a portion of the electrofusion fitting associated with the at least one heating element (column 5, lines 1-25).  Pionetti does not disclose heating to a first temperature lower than a melting point of the material of the electrofusion fitting, and subsequently heating the at least a portion of the electrofusion fitting associated with the at least one heating element to a second temperature higher than the melting point of the material of the electrofusion fitting to weld the fitting to the pipe lining.
Barnes discloses a method of creating a weld between a liner (305) within a metal host pipe (303) of a section of lined pipe and an electrofusion fitting (301).  Barnes discloses heating to a first temperature lower than a melting point of the material of theRcf P41763LS/SPC/SAR4NATIONAL PHASE APPLICATION41763US (374) PCT/GB2017/053007PRELIMINARY AMENDMENT electrofusion fitting, and subsequently heating the at least a portion of the electrofusion fitting associated with the at least one heating element to a second temperature higher than the melting point of the material of the electrofusion fitting to weld the fitting to the pipe lining (page 12, lines 4-11).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Pionetti by heating a first temperature below the melting point and then heating to a second temperature higher than the melting point as taught by Barnes in order to preheat the fixture and expand the fitting while preheating and improving the contact between the fitting and the pipe lining. 
Response to Arguments
Applicant’s arguments with respect to the combination of Barnes and Goto have been considered but are moot because the new ground of rejection does not rely the combination of Barnes and Goto for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
August 25, 2022